In the United States Court of Federal Claims
                                              No. 05-1119 L
                                           Filed: April 5, 2016

****************************************
                                       *
ST. BERNARD PARISH GOVERNMENT          *
AND OTHER OWNERS OF REAL               *
PROPERTY IN ST. BERNARD PARISH         *
OR THE LOWER NINTH WARD OF THE         *                          Federal Rules of Evidence
CITY OF NEW ORLEANS,                   *                            201(b)(2), (c) (Judicial Notice)
                                       *
      Plaintiffs,                      *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
****************************************

MEMORANDUM OPINION AND ORDER REGARDING DECLARATIONS FROM ST.
 BERNARD PARISH AND THE CITY OF NEW ORLEANS TO VERIFY PROPERTY
                          TAX RECORDS

        Before and after the evidentiary hearing on damages in this case, the parties were advised
that the tax revenue losses experienced by St. Bernard Parish and the City of New Orleans’ Ninth
Ward were an element of the just compensation under consideration by the court.1 On January 8,
2016, the court requested that the parties address whether lost tax revenue may be considered
private property within the context of the Takings Clause of the Fifth Amendment to the United
States Constitution in supplemental briefing. 1/8/16 TR at 48.

        Plaintiffs replied that no “applicable precedent . . . directly addresses that question
[however,] relevant Fifth Amendment principles strongly support the proposition that tax revenue
does indeed constitute property that may be the subject of a taking.” 1/22/16 Plaintiffs’
Supplemental Class Certification Brief at 31 (citations omitted). The Government did not respond,
although on April 27, 2015, the Government filed a Motion To Postpone a May 6, 2015 Settlement
Conference, wherein it also opposed the court’s request to review tax records in the document
repository maintained by the City of New Orleans. Instead, the Government responded that “[a]
more comprehensive and efficient means of obtaining the municipal property tax records . . . would
be through the public, online search engines established by both the Orleans and St. Bernard Parish


          1
              See, e.g., 1/29/13 TR at 8, 16; 11/18/13 TR at 85–86; ECF No. 270 at 3–6; 4/27/15 TR at
5, 7–8.
governments. Those search engines are available online at http://nolassessor.com/ (for Orleans
Parish) and http://www.stbassessor.com/ (for St. Bernard Parish).” ECF No. 270 at 5.

        Although the Government eventually did comply with the court’s request, the tax
records in the repository were incomplete so, in preparing the forthcoming Memorandum Opinion
And Order Regarding Just Compensation, the court first consulted the website for St. Bernard
Parish, but found that Financial Statements for the years prior to 2008 were archived. See
http://www.sbpg.net/index.php?option=com_content&view=article&id=2301&Itemid=330.
Therefore, the court requested whether St. Bernard Parish could provide Statements for 2005–2007
and the requested information was received via e-mail on December 22, 20152 and January 4,
2016.3 Since the Statements were labeled “Ad Valorem Taxes,” the court requested if St. Bernard
Parish Assessor’s Office could segregate the “real property” tax billed and paid for the years 2005–
2007.4




       2
         Email from Kim Owens, former Executive Assistant to the President of St. Bernard Parish
Government, to Erika James, Law Clerk to Judge Braden, United States Court of Federal Claims
(Dec. 22, 2015, 10:17 am) (Court Exhibit A); Email from Kim Owens, former Executive Assistant
to the President of St. Bernard Parish Government, to Erika James, Law Clerk to Judge Braden,
United States Court of Federal Claims (Dec. 22, 2015, 10:20 am) (Court Exhibit B); Email from
Kim Owens, former Executive Assistant to the President of St. Bernard Parish Government, to
Erika James, Law Clerk to Judge Braden, United States Court of Federal Claims (Dec. 22, 2015,
10:21 am) (Court Exhibit C); Email from Kim Owens, former Executive Assistant to the President
of St. Bernard Parish Government, to Erika James, Law Clerk to Judge Braden, United States
Court of Federal Claims (Dec. 22, 2015, 10:26 am) (Court Exhibit D).
       3
          Email from Kim Owens, former Executive Assistant to the President of St. Bernard Parish
Government, to Erika James, Law Clerk to Judge Braden, United States Court of Federal Claims
(Jan. 4, 2016, 11:06 am) (Court Exhibit E).
       4
        Email from Erika James, Law Clerk to Judge Braden, United State Court of Federal
Claims, to Kim Owens, former Executive Assistant to the President of St. Bernard Parish
Government (Mar. 21, 2016, 1:48 pm) (Court Exhibit F).

                                                 2
to depose the declarants and submit further argument, if the parties elect to do so. Accordingly,
the Government’s March 30, 2016 Objection is overruled and moot.

       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge




                                               5